 Case 3:18-cv-00637-PDB Document 214 Filed 06/19/20 Page 1 of 3 PageID 1638



                                United States District Court
                                 Middle District of Florida
                                   Jacksonville Division

IATRICE EDWARDS, INDIVIDUALLY AND ON
BEHALF OF ALL OTHERS SIMILARLY SITUATED,

               Plaintiffs,

v.                                                                   NO. 3:18-cv-637-J-PDB

CIS SERVICES, LLC, ETC.,

               Defendants.


                                            Order

       The parties jointly move for approval of their settlement under Lynn’s Food
Stores, Inc. v. U.S. by & through U.S. Dep’t of Labor, 679 F.2d 1350, 1354 (11th Cir.
1982), dismissal of the case with prejudice, and entry of a final judgment using
language provided by the parties. Doc. 213.

       Having carefully considered the facts and the issues as the judge in a related
case, see Lockwood v. CIS Servs., LLC, etc., No. 3:16-cv-965, and at two settlement
conferences in this case, Docs. 186, 205, 206, and having reviewed the motion, Doc.
213, and the settlement agreement, Doc. 213-1, the undersigned finds the settlement
is a fair and reasonable resolution of bona fide disputes, including disputes described
in the defendants’ motion for partial summary judgment, see Doc. 202. * The Court



       *To   maintain a FLSA collective action, plaintiffs must show they are “similarly
situated.” Hipp v. Liberty Nat’l Life Ins. Co., 252 F.3d 1208, 1217 (11th Cir. 2001). When a
FLSA case is brought as a collective action, the Eleventh Circuit has suggested a two-stage
approach, to be used in a court’s discretion: a notice stage (also known as a “conditional
certification” stage) during which a court may conditionally certify a class of people to receive
notice of the lawsuit and an opportunity to consent to join as plaintiffs, and a later stage (also
known as a “final certification” stage)—typically precipitated by a motion for decertification
by the defendant—during which a court may decide the case should not be maintained as a
collective action because of lack of similarity. Anderson v. Cagle’s, Inc., 488 F.3d 945, 952–53
(11th Cir. 2007).
 Case 3:18-cv-00637-PDB Document 214 Filed 06/19/20 Page 2 of 3 PageID 1639



further finds the attorney’s fees—negotiated without regard to the amounts to the
plaintiffs—are reasonable and the proposed payment to Iatrice Edwards is
appropriate.

        The parties do not ask the Court to retain jurisdiction in the motion, but
retaining jurisdiction is a provision in both the agreement and the individual waiver
for each plaintiff and is included in the proposed final judgment. Doc. 213-1 at 7, 10,
18, 22. They provide no rationale for retaining jurisdiction indefinitely, and none is
apparent. But retaining jurisdiction for a definite period is warranted given the many
plaintiffs and the length of the payment schedule. Considering the payment schedule
and adding some time to address any unforeseeable issues, the Court retains
jurisdiction to enforce the terms of the settlement agreement until December 31,
2021.

        The Court grants in part the motion, Doc. 213; approves the settlement but
limits the retention of jurisdiction to enforce the settlement agreement to December
31, 2021; and directs the clerk to enter final judgment that states (in substantially
the same form as requested by the parties, see Doc. 213 at 6, Doc. 213-1 at 21–22):

        Whereas, the original plaintiff, Iatrice Edwards (individually and on
        behalf of each person who has filed a consent to join the action as a
        plaintiff and who has not voluntarily dismissed his or her claim), and
        the defendants CIS Services, LLC; CIS Claims Services, LLC; CIS
        Group of Companies, LLC; CIS Group, LLC; and Michael E. Stanley

        In deciding whether a settlement is fair and reasonable, no binding precedent requires
different treatment of a FLSA collective action and a FLSA individual action. Some district
courts will consider final certification (i.e. whether the plaintiffs are similarly situated), while
other district courts deem such consideration unnecessary. Compare, e.g., Ruddell v. Manfre,
No. 3:14-cv-873-J-34MCR, 2015 WL 7252947, at *1–3 (M.D. Fla. Nov. 17, 2015) (unpublished)
(deeming consideration of final certification necessary), with Campbell v. Pincher’s Beach Bar
Grill Inc., No. 2:15-cv-695-FtM-99MRM, 2017 WL 3700629, at *1–2 (M.D. Fla. Aug. 24, 2017)
(unpublished), report and recommendation adopted, 2017 WL 3668889 (deeming
consideration of final certification unnecessary).
       The Court previously granted the plaintiffs’ motion for conditional certification. Doc.
91. The defendants filed a motion to decertify the action, Doc. 201, but the parties settled the
case before the Court decided the motion. Neither side asks the Court to make any findings
about final certification, and none appear necessary for approval of the settlement.
                                                 2
 Case 3:18-cv-00637-PDB Document 214 Filed 06/19/20 Page 3 of 3 PageID 1640



     have entered into a settlement agreement and release that settles all
     claims pertaining to the alleged failure to pay overtime wages to
     Edwards and the consent plaintiffs;

     Whereas, the Court has reviewed the settlement agreement and release
     and has found the terms are fair, reasonable and adequate;

     Whereas, the Court has approved the settlement agreement and release;
     and

     Whereas, under the settlement agreement and release, Edwards and the
     consent plaintiffs who have signed an individual waiver and release are
     conclusively deemed to have released any “Released Claims” against the
     “Released Parties” as defined in the settlement agreement and release;

     Now, therefore, this Court enters judgment and dismisses this action
     with prejudice under the settlement agreement and release and order
     approving the settlement and establishing attorney’s fees and costs.

     The Court permanently enjoins and restrains all individuals who have
     signed an individual waiver and release from asserting any claims
     released under the settlement agreement and release.

     Without affecting the finality of this judgment, the Court reserves
     jurisdiction over this action, Edwards, the consent plaintiffs, and the
     defendants until December 31, 2021, to supervise the implementation,
     enforcement, construction, and interpretation of the settlement
     agreement and release.

     Ordered in Jacksonville, Florida, on June 19, 2020.




c:   Counsel of Record




                                       3
